Form of Amendment to Stock Option Agreement

This Amendment to the Stock Option Agreement by and between Hansen Natural
Corporation (the “Company”) and ______________ (the “Optionholder”) dated
___________ (the “Stock Option Agreement”), pursuant to which the Company
granted to the Optionholder a stock option under the _____ (the “Plan”), is made
pursuant to the applicable section of the Stock Option Agreement providing for
amendment in writing.

1.          Effective December 31, 2006, the Stock Option Agreement is amended
to provide that notwithstanding any provision to the contrary in the Stock
Option Agreement or the Plan, (i) the exercise price of the option is the fair
market value of the underlying stock on the grant date (the “Grant Date”); (ii)
following completion of the investigation by the Special Committee appointed by
the Company (the “Special Committee Investigation”), the Company will make a
determination as to whether the Grant Date requires adjustment; (iii) if the
Grant Date requires adjustment, the exercise price of the option shall be the
fair market value of the underlying stock on the Grant Date as adjusted; (iv) if
the Grant Date does not require adjustment, the exercise price shall be the
exercise price stated in the Stock Option Agreement (the “Stated Exercise
Price”); and (v) in the event that prior to written confirmation by the Company
of the Grant Date and the exercise price, the optionholder exercises all or any
portion of the vested portion of the option, the optionholder shall pay to the
Company at the time of exercise the Stated Exercise Price in cash or property
consisting of shares of common stock, to the extent provided in the applicable
Stock Option Agreement. If the Company subsequently determines, following the
completion of the Special Committee Investigation, that an adjustment to the
Stated Exercise Price is required, the optionholder agrees to pay to the Company
the difference between the aggregate exercise price paid to exercise such option
and the aggregate exercise price based on such adjusted exercise price, within
ten days following written notice from the Company to the optionholder of such
adjusted exercise price.

2.          Except as otherwise set forth in this Amendment, the Stock Option
Agreement shall remain in full force and effect in all other respects.

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment this
__ day of December, 2006.

 

HANSEN NATURAL CORPORATION

OPTIONHOLDER

By: _______________________________

By: ________________________

Name:

Name:

Title:

 

 

 

 